FINAL COPY
294 Ga. 407

                  S13A1611. CRUTCHFIELD v. LAWSON.


      MELTON, Justice.

      Following the trial court’s denial of his motion to set aside a ruling finding

him to be in contempt of a divorce decree, Alvah Matthew Crutchfield

(Husband) appeals, contending that the trial court lacked subject matter

jurisdiction over this case. For the reasons set forth below, we find that Husband

challenges venue, not subject matter jurisdiction, and that Husband affirmatively

waived any objections on the face of the record. Accordingly, we affirm.

      The record shows that Husband and Julie Gravitt Lawson (Wife) were

granted a final divorce by the Superior Court of Paulding County on April 17,

2008. On September 9, 2011, Wife filed an application for contempt against

Husband in the Superior Court of Cobb County. On October 18, 2011, Husband

answered Wife’s action in Cobb County, and, in addition, he filed a cross-

application for contempt in which he challenged the Cobb County court’s

jurisdiction. A hearing on the matter was held on May 3, 2012, and any

jurisdictional defects were discussed by the parties. At that time, counsel for
both sides consulted at length with their clients and reached an agreement,

announced and accepted in open court under oath, consenting to jurisdiction in

the Cobb County court, among other things.1 Thereafter, the Cobb County court

conducted hearings and ultimately found Husband in contempt.

      After obtaining new counsel, Husband then filed a motion to set aside the

contempt judgment, arguing that the Cobb County court lacked subject matter

jurisdiction, which could not be waived, and that the Cobb County court’s

rulings were void. Specifically, Husband argued that only the court issuing the

original order, in this case the Superior Court of Paulding County, had the

subject matter jurisdiction to enforce that order through a contempt action. The

Cobb County court denied the motion to set aside, finding that Husband, who

had participated freely in the Cobb proceedings, was equitably estopped from

challenging subject matter jurisdiction.2 This direct appeal ensued.

      1
        Husband refused to sign a written motion for a consent order after the
agreement was reduced to writing. Nonetheless, the Cobb County court entered
the order, reflecting the agreement that had previously been announced by the
parties.
      2
       The parties based their arguments, and the Cobb County court based its
ruling, largely on Abushmais v. Erby, 282 Ga. 619 (652 SE2d 549) (2007);
Doke v. Doke, 248 Ga. 514 (284 SE2d 419) (1981); and Herring v. Herring, 246
Ga. 462 (271 SE2d 857) (1980). These cases, however, dealt with the equitable
                                       2
         We must first determine whether a trial court’s entitlement to enforce its

own orders is a matter of subject matter jurisdiction or venue.

         It has long been the rule in this state, as in other jurisdictions, that
         an application for contempt must be filed in the court which
         rendered the order or judgment in question. In divorce cases, this
         means that, generally speaking, a contempt application must be filed
         in the superior court which entered the divorce decree. The reason
         for this rule has been set forth succinctly as follows: “The theory
         upon which the right of a court to punish for contempt is, that
         ‘[e]very court has power to compel obedience to its judgments,
         orders, and processes.’ It necessarily follows that ‘[o]nly the court
         offended has power to punish for the contempt or to entertain
         proceedings to that end.’” (Citations omitted.) Goodrum v.
         Goodrum, 202 Ga. 135 (4) (42 SE2d 450) (1947).

(Citations, punctuation and emphasis omitted.) Jacob v. Koslow, 282 Ga. 51,

52 (644 SE2d 857) (2007).

         This does not mean, however, that the superior court in which the original

order was entered has exclusive subject matter jurisdiction to enforce its original

order.

         The phrase jurisdiction of the subject matter “refers to subject
         matter alone,” i.e., “conferring jurisdiction in specified kinds of
         cases.” Starnes v. Mutual Loan &c. Co., 102 Ga. 597, 601 (29 SE
         452) (1897). It “is the power to deal with the general abstract


defenses of estoppel and laches as they relate to collateral attacks on prior
divorce decrees. As such, they are distinguishable from the matter at hand.
                                            3
      question, to hear the particular facts in any case relating to this
      question” Melton v. Jenkins, 50 Ga. App. 615 (1) (178 SE 754)
      (1935). “Jurisdiction of the subject matter does not mean simply
      jurisdiction of the particular case then occupying the attention of the
      court, but jurisdiction of the class of cases to which that particular
      case belongs.” Zeagler v. Zeagler, 192 Ga. 453, 456 (15 SE2d 478)
      (1941). It is the “sine qua non to a valid judgment, and may not be
      waived by consent of the parties.” Robinson v. Attapulgus Clay Co.,
      55 Ga. App. 141, 144 (189 SE 555) (1937).

(Punctuation omitted.) Hopkins v. Hopkins, 237 Ga. 845, 846 (1) (229 SE2d

751) (1976).

      It is undisputed in this case that a superior court has the authority to

entertain an action for contempt of a Georgia divorce decree. Therefore, the

question before us does not concern what type of court in which the entire class

of contempt cases must be brought; instead, it deals with the question of which

superior court may properly consider this particular case. This latter

consideration is one of venue, not subject matter jurisdiction.

      This distinction was evident in Buckholts v. Buckholts, 251 Ga. 58 (302

SE2d 676) (1983). There, we held:

      [W]e find it necessary in the context of divorce and alimony cases
      to depart from the general rule that a contempt action must be
      brought in the offended court. We now hold that where a superior
      court other than the superior court rendering the original divorce
      decree acquires jurisdiction and venue to modify that decree, it

                                        4
      likewise possesses the jurisdiction and venue to entertain a
      counterclaim alleging the plaintiff is in contempt of the original
      decree.

(Footnote omitted; emphasis supplied.) Id. at 61 (1).

      Having decided that the question at issue is one regarding venue, it must

now be determined whether venue has been waived in this case. Although

subject matter jurisdiction may not be waived by the parties as a general rule,

venue, on the other hand, can be waived or conferred upon a court by consent.

See, e.g., Ledford v. Bowers, 248 Ga. 804 (2) (c) (286 SE2d 293) (1982).

      The purpose of the constitutional requirement for venue in the
      county where the defendant resides is to protect a defendant from
      having to respond in a foreign, and perhaps hostile court. We have
      found no authority for removing, and are unwilling to remove, that
      constitutional protection in the absence of the conduct specified in
      OCGA § 9-11-12 (h) (1)[3] or a voluntary, clear and specific waiver
      either in writing or transcribed in a court of record.


(Citations and punctuation omitted.) Parris v. Douthit, 287 Ga. 119, 120 (694


      3
       This statute provides:
            A defense of lack of jurisdiction over the person, improper
      venue, insufficiency of process, or insufficiency of service of
      process is waived: (A) If omitted from a motion in the
      circumstances described in subsection (g) of this Code section; or
      (B) If it is neither made by motion under this Code section nor
      included in a responsive pleading, as originally filed.
                                       5
SE2d 655) (2010).

      In this case, as set forth in the transcript of the hearing held on May 3,

2012, both parties, after being sworn, agreed and announced in open court that

they consented to the jurisdiction of the Cobb County court. Therefore, it is

evident on the face of the record that Husband consented to venue in Cobb

County and explicitly waived any subsequent objection. As a result, the trial

court did not err in denying Husband’s motion to set aside.

      Judgment affirmed. All the Justices concur.



                          Decided January 21, 2014.

             Domestic relations. Cobb Superior Court. Before Judge Kell.

             Schklar & Heim, Edwin J. Schklar, Magdalena M. Heim, for

appellant.

             Syrop & Ingle, Stacy A. Ingle, Dupree & Kimbrough, Blake R. Carl,

for appellee.




                                       6